substances minérales du second groupe, aux dispositions prévues
par le décret-loi n° 85-9 du 14 septembre 1985 instituant des
dispositions spéciales concernant la recherche et la production des
hydrocarbures liquides et gazeux, ratifié par la loi n° 85-93 du 22
novembre 1985 et modifié par la loi n° 87-9 du 6 mars 1987.
La présente loi sera publiée au Journal officiel de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis, le 18 mai 1989
ZINE EL ABIDINE BEN ALI

Loi n° 89-59 du 18 mai 1989, portant ratification de la
convention, du cahier des charges et leurs annexes relatifs
au permis «Amlicar» (1).

Au nom du peuple:

La chambre des députés ayant adopté,

Le président de la République promulgue la loi dont la teneur
Suit :

Article premier. — Sont ratifiés la convention, le cahier des
charges et leurs annexes relatifs au permis «Amilcar» annexés à la

(1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa séance du
16 mai 1989.

présente loi et signé à Tunis le 25 octobre 1988 entre l'Etat tunisien
d'une part, l'entreprise tunisienne d'activités pétrolières d'autre
part et la société Houston Oil And Minérals Of Tunisia d'autre
part.

Art. 2. — L'entreprise tunisienne d'activités pétrolières et la
société Houston Oil And Minérals Of Tunisia sont admises, outre
au bénéfie des dispositions spéciales instituées par le décret du 13
décembre 1948 relatif à la recherche et l'exploitation des subs-
rales du second groupe, aux dispositions prévues par le
décret-loi n° 85-9 du 14 septembre 1985 instituant des dispositions
spéciales concernant la recherche et la production des hydrocar-
bures liquides et gazeux, ratifié par la loi n° 85-93 du 22 novembre
1985 et madifié par la loi n° 87-9 du 6 mars 1987.

La présente loi sera publiée au Journal officiel de la Rérublique
tunisienne et exécutée comme lôi dè PEtat

Tunis, le 18 mai 1989

ZINE EL ABIDINE BEN ALI

— décrets et arrêtés |

PREMIER MINISTERE

DELEGATION DE SIGNATURE

Arrêté du premier ministre du 16 mal 1989, portant délégation
de signature

Le premier ministre:

Vu la loi n°688 du & mars 1968, portant organisation de la cour des
comptes. telle qu'elle à été modifiée par la loi n° 20-17 du 20 avril 1970:

Vu la loi n° 72-47 du 27 décembre 1972. portant loi de finances pour la
gestion 1973 et notamment son article 18:

Vu le décret n° 89-436 du 11 avril 1989, portant nominatit
ministre:

Vu k décret n° 89-439 du 14 avril 1989, portant nomination de Monsieur
Hassine Chérif. premier président de la cour des comptes:

de premier

Arrête ;

Article premier. — En application des dispositions de l'article 18
de la loi sus-visée n° 72-87 du 27 décembre 1972, Monsieur Hassine
Chérif, premier président de la cour des comptes est habilité à
signer par délégation du premier ministre tous les actes concernant
l'ordonnancement des recettes et des dépenses de ladite juridic-
tion.

Art. 2. — Le présent arrêté prend effet à compter du 14 avril
1989 et sera publié au Journal officiel de la République tunisienne.

Tunis, le 16 mai 1989

le Premier ministre
HEDI BACCOUCHE

MINISTERE DE L'INTERIEUR

OMDAS
Décret n° 89-521 du 16 mal 1989, relatif aux Omdas
Le Président de la République
Sur proposition du ministre de l'intérieur
Vu le decret du 21 juin 1956, portant organisation administrative du
territoire de la République tel qu'il à été modifié et complété par les textes

subséquents notamment par les lois 69-17 du 27 mars 1969 et n° 75-52 du 13
juin 1975;

N° 36

Vu le décret n° 69.213 du 24 juin 1969, relatif aux chefs des secteurs des
délégations.

Vu l'avis du ministre du plan et des finances
Vu l'avis du tribunal administratif.
Décrète :
Article premier. — Le omda est nommé par arrêté du ministre
de l'intérieur sur proposition du gouverneur de la région

Art. 2. — En application des dispositions des articles 26 et 27 de
la loi sus-visée n° 75-52 de 13 juin 1975. Le Omda apporte son

Journal Officiel de la République Tunisienne — 26 mai 1989 867
